Opinion of the Court, Shepard, P. J. This is an appeal from a judgment rendered in a bastardy proceeding. The so-called bill of exceptions filed in this court contains nothing but the evidence heard on the trial. It contains neither the instructions given or refused, nor the motion for a new trial. The argument of appellant is based upon instructions stated to have been either given or refused, and upon reasons which should have been assigned for a new trial, of which no mention whatever appears in the bill of exceptions. It is a well settled law that a court of appellate jurisdiction can not look outside of the bill of exceptions to learn what took place in the court below. It is not enough that the record certified to by the clerk contains the matters sought to be availed of. It is the certificate of the judge, alone, before whom the -case was tried, that furnishes the essential evidence of authenticity by which we are permitted to be guided. Spangenberg v. Charles (No. 4424), and Atchison, Topeka & Santa Fe R. R. Co. v. Baltz (No. 4393), both cases decided at the March term, 1892, of this court, and the numerous authorities cited in those two opinions; Stock Quotation Telegraph Co. v. Board of Trade (Ill.), 33 N. E. Rep. 42. The mere evidence heard on the trial below being all that the bill of exceptions contains, and we being precluded from an inspection of the instructions, and the reasons filed in support of the motion for a new trial, we may not inquire whether in them there maybe found such error as to justify a reversal of the judgment of the Criminal Court, and it will therefore" be affirmed.